Case 1:20-cv-00799-JKB Document 2 Filed 03/27/20 Page 1 of 7

ADRIENNE MYERS, Personal Representative * IN THE

for ESTATE OF CURTIS JAMAL DEAL

1158 Nanticoke Street, * CIRCUIT COURT
Baltimore, Maryland 21230

 

* FOR
Plaintiff
: BALTIMORE CITY
v.
*
DET. DAVID KINCAID ut hd. 4 Beh
601 East Fayette Street, # Case#: 7) 4e¢ ral bid
Baltimore, Maryland 21230
*
Defendant

BROF OR kk ak ak aR ko og i ak gr ok a 2k oR aR koe ak $e aR a oR a a a ka a ne fe 2 oi fe oka ak of oe oo ake a ake aie ds aka

COMPLAINT AND REQUEST FOR JURY TRIAL

NOW COMES, Plaintiff, Curtis Jamal Deal, by and through his attorney, J. Wyndal
Gordon of THE LAW OFFICE OF J. WYNDAL GORDON, P.A.. to submit this Complaint
and Request for Jury Trial alleging as true the following:

JURISDICTION

1. That Co-Plaintiff Adrienne Meyers (“Meyers” or Co-Plaintiff) as Personal
Representative of the Estate of Curtis Jamal! Deal is a resident of the City of Baltimore, State of
Maryland.

2, Plaintiff, Decedent, Curtis Jamal Deal (“Plaintiff’ or “Deal”) was a resident of the
City of Baltimore, State of Maryland.

3. That Defendant, Det. David Kincaid (“Kincaid,” “Det. Kincaid,” or “Defendant”),
was at all times alleged herein a Baltimore City Police Officer/Detective and therefore he carried
on a vocation in the City of Baltimore, State of Maryland; at all times alleged herein he was

acting under color of law in his individual and/or official capacity.
Case 1:20-cv-00799-JKB Document 2 Filed 03/27/20 Page 2 of 7

4. That all events alleged occurred in the City of Baltimore. State of Maryland.
STATEMENT OF FACTS

Plaintiffs incorporate by reference the allegations contained in paragraphs 1-4 as if fully
set forth herein:

5. On Tuesday February 7, 2017, Defendant, Det. David Kincaid, was in a foot
pursuit of Curtis Jamal Deal on Frederick Avenue near South Monroe Street. They crossed paths
near an alley where Kincaid who already had his weapon drawn, met up with deal, who was in a
headlong stride. All of a sudden, after Kincaid barks out commands to halt, Deal twists back as
he ran into the street, inadvertently lifted his gun in the direction of Kincaid and allegedly made
him feel threatened. Kincaid fired his weapon several times striking Deal three times in the
lower hip, torso area.

6. Deal squirmed on the ground, writhing in pain, and decrying that he did not want
to die, while pleading for medical attention.

7. His cries were ignored, for several of lifesaving minutes, he was left to lie in the
middle of the street without any meaningful first aid or medical support. Deals injuries were not

immediately fatal with appropriate and timely medical attention.

8. However, by the time EMS were called to the scene, Deal had “no vital signs or
signs of life in the field.”
9. That Deals injuries were so obvious that Det. Kincaid could easily recognize the

necessity for an emergency trauma doctor's attention, to prevent Deal from losing too much
blood and bleeding out; however, because of his deliberate indifference to Deal suffering from

his mortal wounds, he made no attempt to secure any.
Case 1:20-cv-00799-JKB Document 2 Filed 03/27/20 Page 3 of 7

10. Det. Kincaid knew that a substantial risk of serious harm and even death existed if
Deal did not receive prompt emergency medical treatment.

li. Curtis Deal died on the street where he was shot because Det. Kincaid after
mortally wounding him. allowed Deal to remain in that position for an unreasonably protracted
period of time, without providing, or refusing to get him the timely and appropriate medical aid
he needed to save his life.

12. That by the time EMS was called to the Deal had no vital signs or signs of life.

13. Det. Kincaid’s conduct after mortally wounding Deal was egregious and involved
an unnecessary and wanton infliction of pain, and as a result, Adrienne Meyers, the personal
representative of Deal's estate is filing this
complaint for violating his civil rights.

COUNT I
42 U.S.C. §1983
Fourteenth Amendment & Article 24 violation

Plaintiffs incorporate by reference the allegations contained in paragraphs 1 - 13 as if
fully set forth herein:

14. The concept of equal protection or equal treatment is embodied in the due process
requirements the 14 Amendment and Article 24 of the Maryland Declaration of Rights.

15. The equa! treatment/protection concept obligates the state to provide medical care
to suspects injured while being apprehended by the police.

16. When Det. David Kincaid shot and mortally injured Curtis Deal, and Deal

immediately began writing in pain and begging Det. Kincaid for medical atention and not to let
Case 1:20-cv-00799-JKB Document 2. Filed 03/27/20 Page 4 of 7

him die on the street. Kincaid was placed on notice that Deal needed prompt emergency medical
attention or he would suffer a substantial risk of serious harm or death.

17. Det. Kincaid handcuffed Deal, observed his injuries, and still failed or refused to
render assistance or cal] for medical aid because of his callousness and extreme deliberate
indifference to Deal's pain and suffering from his injuries that were certain to cause death if left
unattended for a protracted period of time.

18. Det. Kincaid knew Deal was in serious need for medical care and ignored
his immediate complaints of pain, immobility, and request for medical attention; Det. Kincaid
also knew that Deal would die if he did not receive the medical attention required to stop the
external and internal bleeding.

19. Asadirect and proximate cause of Defendant, Det. Kincaid’s failure to render aid
for a protracted period of time, Curtis Jamal Deal died on the street; Kincaid’s conduct was
egregious and involved an unnecessary and wanton infliction of pain and death.

20. _Kincades conduct was further so arbitrary that it shocks the conscience; after Deal
was shot, stopped, and survived the missile attack from Kincaid firearm, Kincaid intended or was
deliberately indifferent to Deal suffering further harm in the form of death without justification.

COUNT I
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Plaintiffs incorporate by reference the allegations contained in paragraphs 1 - 20 as if
fully set forth herein:

53. The conduct described above and throughout this complaint attributed to

Det, Kincaid was intentional or reckless and extreme and outrageous and it caused Deal to suffer
Case 1:20-cv-00799-JKB Document 2 Filed 03/27/20 Page 5 of 7

severe emotional distress as he begged for emergency medical assistance to save his life.

54. Kincaid is liable to Deal for damages caused by his reckless and/or deliberate
sndifference to Deals demand for medical aid and request that Kincaid arrange it as described in
further details above, and thus the failure to do so was extreme and outrageous given the fact that
Det. Kincaid knew Deal was mortally wounded from Kincaid’s gunshots.

55. Deal was obviously injured in the lower abdominal region where his vital organs
are anatomically located, broken and Deal made it known that he was in extreme pain and in
need of emergency medical assistance.

56. Det. Kincaid would not remove the handcuffs from Plaintiffs arms and would not
contact medical for assistance until unreasonable amount of time had passed which made his
injuries irreparable and death certain.

57. Det. Kincaid’s conduct post arrest in failing to render or arrange emergency
medical aid as alleged above was intentionally and/or recklessly engaged to inflict severe
emotional distress and torment Deal during his final moments of life; and Det. Kincaid knew or
was substantially certain that Deal’s emotional distress would result;

59. Alternatively, Det. Kinciad knew his conduct post arrest as alleged
was engaged recklessly in deliberate disregard of a high degree of probability that Deal’s
emotional distress would follow.

60. That as a direct and proximate cause of Det. David Kincaid’s conduct, Plaintiff
experienced extreme pain & suffering, severe emotional distress in the form of mental anguish,
anxiety, desperation. physical illness, maladies, and ultimately died in street where he laid, while

in handcuffs, for an unreasonably protracted period of time without emergency medical aid or the
Case 1:20-cv-00799-JKB Document 2 Filed 03/27/20 Page 6 of 7

arrangement of emergency medical aid.
WHEREFORE, Plaintiff, Estate of Curtis Jamal Deal, is requesting a judgment against

Det. David Kincaid in an amount that exceeds $75,000 in compensatory and punitive damages,

   

 

THE LAW OFFICE OF J. WYNDAL GORDON, P.A.
20 South Charles Street, Suite 1102

Baltimore, Maryland 21202

410.332.4121

Attomey for Plaintiff
Case 1:20-cv-00799-JKB’ Document 2 Filed 03/27/20 Page 7 of 7

ADRIENNE MYERS, Personal Representative * IN THE

for ESTATE OF CURTIS JAMAL DEAL

1158 Nanticoke Street, * CIRCUIT COURT
Baltimore, Marviand 21230

* FOR
Plaintiff
* BALTIMORE CITY
Vv.
*
DET. DAVID KINCAID
601 East Fayette Street, * Case#:

 

Baltimore, Maryland 21230

Defendant
2 ae of ke Re oe Re a a oe a a a of og a aa oR RR oR aaa ae ae af a os kc a ok a aka ae aa ok of ok afc ok: a ak ak a ke ak ok ak a okt a ake

REQUEST FOR JURY TRIAL

 

 

THE LAW OFFICE OF J. WYNDAL GORDON, P.A.
20 South Charles Street, Suite 1102

Baltimore, Maryland 21202

410.332.4121

Attorney for Plaintiff
